Case 1:20-cv-00074-HYJ-PJG ECF No. 47, PageID.128 Filed 10/30/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN


 Raquel Clark,

      Plaintiff,                                   Case No. 1 :20-cv-00074

 v.                                                HON. HALA Y. JARBOU


 County of Muskegon, Ashley N. Derooy,
 and Jerid Herman, in their individual and
 official capacities,

      Defendants.


 Christopher J. Trainor (P42449)                   Allan C. Vander Laan (P33893)
 Amy J. DeRouin (P70514)                           Cummings, McClorey, Davis & Acho
 Christopher Trainor & Associates                  Attorneys for Defendants
 Attorneys for Plaintiff                           2851 Charlevoix Dr., S.E. - Suite 327
 9750 Highland Road                                Grand Rapids Ml 49546
 White Lake Ml 48386                               616-975-7470
 248-886-8650                                      avanderlaan@cmda-law.com
 amy.derouin@cjtrainor.com



                     STIPULATION OF DISMISSAL WITH PREJUDICE


          The parties, through their respective counsel, stipulate and agree to dismissal of

 Defendant Ashley N. DeRooy, only, from this action with prejudice and without costs,

 interest or attorney fees to any of the parties.


 Dated: October 29, 2020                                    A


                                             lSi                with permission
                                             Chris opher J. Trainor (P42449)
                                             Amy J. DeRouin (P70514)
                                             Attorney for Plaintiff



                                             /si Allan C. Vander Laan
                                             Allan C. Vander Laan (P33893)
                                             Attorney for Defendants


                                             01210971-1 1
Case 1:20-cv-00074-HYJ-PJG ECF No. 47, PageID.129 Filed 10/30/20 Page 2 of 2




                                ORDER OF DISMISSAL


             At a session of said Court held on the       day of          2020.


             PRESENT:      THE HONORABLE HALA Y. JARBOU



      Upon reading and filing of this stipulation, and the Court being fully advised in the

premises:


       IT IS ORDERED that Plaintiff's actions against Defendant Ashley N. DeRooy are

dismissed with prejudice and without costs, interest or attorney fees to either party.

      This is a final Order and closes the case.




                                          HON. HALAY. JARBOU
                                          United States District Court Judge




                                           01210971-1 2
